FILED
                             NOT FOR PUBLICATION                              MAR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASWANT SINGH SRAN,                               No. 08-72229

               Petitioner,                        Agency No. A077-843-089

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jaswant Singh Sran, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Sran submitted several fraudulent documents. See Lin v. Gonzales, 434

F.3d 1158, 1162 (9th Cir. 2006) (IJ may deny an asylum application as not credible

based on documentary evidence if there is evidence undermining the reliability of

the documents). We lack jurisdiction to consider Sran’s contention that the IJ

erred when it relied on documents he did not obtain, because he did not present this

argument to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

In the absence of credible testimony, Sran’s asylum and withholding of removal

claims fail. See Farah, 348 F.3d at 1156.

      Because Sran’s CAT claim is based on the same evidence the agency found

not credible, and he points to no other evidence showing it is more likely than not

he will be tortured if returned to India, his CAT claim also fails. See id. at 1156-

57.

      Finally, we reject Sran’s contentions that the IJ violated his due process

rights. The admission of the hearsay testimony of the government investigator’s


                                            2                                   08-72229
interviewees in India was not fundamentally unfair. See Gu v. Gonzales, 454 F.3d

1014, 1021 (9th Cir. 2006). In addition, Sran has not demonstrated the revised

transcript of the government investigator’s testimony, the absence of a translation

of the proceeding in which the IJ and the attorneys agreed on a methodology for re-

transcribing the government investigator’s testimony, or the IJ’s sustained

objections to questions regarding the jail record, either constituted an error or

caused prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           3                                        08-72229